Per Curiam:
We think there was a question of fact for the jury as to whether this contract was made in Hew York, which would give the court jurisdiction; and that question having been submitted to the jury, and the jury having decided it in favor of the plaintiff, the verdict .was sustained by the evidence. The order appealed from should, therefore, be reversed with costs, and the verdict reinstated. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ.; Scott and Dowling, JJ., dissented. Order reversed, with costs, and verdict reinstated. Order to be settled on notice.